DETAILED ACTION

Response to Arguments
Applicant’s amendments and argument to claim(s) in amendment filed 06/08/2022 have been fully considered and are persuasive. Hence, all claim rejections stated in most recent office action of 03/17/2022 has been withdrawn.  

Rejoinder
Claims 1, 3-10, 13 and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-12 and 14-20, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 11-12 and 14-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/07/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
	Claims 1 and 3-21 are allowable.   
The following is an examiner’s statement of reasons for allowance:

As to claim 1, claim 1 include at least one internal chamber within the body, the central axis extending through the chamber, wherein the chamber is configured to reduce strain on a needle inserted or retracted therethrough,  in combination with the other recited elements, was not reasonably found in the Prior Art.  

Claims 3-20 are allowable based on their dependency on claim 1. 

As to claim 21, claim 21 include at least one internal chamber within the body, the central axis extending through the chamber, wherein the chamber is configured to reduce friction on a needle inserted or retracted therethrough,  in combination with the other recited elements, was not reasonably found in the Prior Art.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861     

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861